OPINION — AG — MEMBERSHIP AS A " PERSON " IN A COOPERATIVE MARKETING ASSOCIATION IS LIMITED BY 2 Ohio St. 1971 361 [2-361](J) TO THOSE ENTITIES INCLUDED IN THE 2 Ohio St. 1971 361 [2-361](B)(D) DEFINITION OF PERSON. UNLESS THE ENTITY QUALIFIES FOR MEMBERSHIP BY INDIVIDUALLY SATISFYING THE STATUTORY REQUIREMENTS FOR MEMBERSHIP, AS REFINED IN THE ASSOCIATION BY LAWS, THE ENTITY IS NOT ELIGIBLE FOR MEMBERSHIP IN THE COOPERATIVE MARKETING ASSOCIATION. IF AN INDIVIDUAL MEMBER CEASES TO INDIVIDUALLY SATISFY THE STATUTORY REQUIREMENTS, AS REFINED IN THE ASSOCIATION BY LAWS, THAT INDIVIDUAL MEMBER MUST LOSE MEMBERSHIP AND VOTING RIGHTS IN THE ASSOCIATION. 2 Ohio St. 1971 361 [2-361](B) . AN INDIVIDUAL MEMBER DOES NOT QUALIFY FOR MEMBERSHIP OR CONTINUE TO QUALIFY FOR MEMBERSHIP MERELY BY OWNING OR CONTROLLING AN ENTITY THAT IS ELIGIBLE FOR MEMBERSHIP. CITE: 74 Ohio St. 1979 Supp., 18 [74-18](B), 2 Ohio St. 1971 361 [2-361](I), 2 Ohio St. 1971 361 [2-361](J)(B) (AGRICULTURE, COOPERATIVE MARKETING AGREEMENTS) (CHARLES S. ROGERS)